IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2015-CA-01339-COA

ANNIE FIGURES                                                                APPELLANT

v.

JACKSON HOUSING AUTHORITY                                                      APPELLEE

DATE OF JUDGMENT:                           06/27/2015
TRIAL JUDGE:                                HON. JEFF WEILL SR.
COURT FROM WHICH APPEALED:                  HINDS COUNTY CIRCUIT COURT,
                                            FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                     DONALD W. BOYKIN
ATTORNEY FOR APPELLEE:                      D. STERLING KIDD
NATURE OF THE CASE:                         CIVIL - CONTRACT
TRIAL COURT DISPOSITION:                    AFFIRMED JUDGMENT OF COUNTY
                                            COURT ORDERING APPELLANT TO
                                            VACATE PREMISES AND REFRAIN FROM
                                            THREATENING OR HARASSING OTHER
                                            TENANTS
DISPOSITION:                                AFFIRMED - 06/20/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., CARLTON AND WESTBROOKS, JJ.

       WESTBROOKS, J., FOR THE COURT:

¶1.    This is an appeal from the Circuit Court of the First Judicial District of Hinds County.

The Jackson Housing Authority (“JHA”) brought a civil lawsuit against Annie Figures and

requested an order of eviction. The justice court ruled for the Jackson Housing Authority.

Figures appealed to the County Court of Hinds County, which held a de novo trial and issued

a judgment of eviction. Figures appealed to the Circuit Court of Hinds County, which

affirmed the decision of the county court. Finding no reversible error, we affirm.
                       FACTS AND PROCEDURAL HISTORY

¶2.    Figures was a resident of Golden Key Apartments in Jackson, Mississippi. Golden

Key Apartments is owned and operated by the JHA. These apartments are for disabled and

elderly people. Figures threatened two other residents in her apartment building, resulting

in a violation of her lease agreement. Figures was given an eviction notice. In compliance

with her due-process rights, JHA held a hearing and voted to uphold the eviction. When

Figures failed to vacate the premises, JHA obtained an order of eviction from the Hinds

County Justice Court and filed a civil lawsuit against her.

¶3.    Figures appealed to county court. A de novo trial was conducted. At trial, witnesses

testified that Figures had threatened to “blow their heads off.” The county court ordered

Figures to vacate the premises and to refrain from further “threatening and/or harassing other

tenants.” Figures appealed the ruling to the Circuit Court of the First Judicial District of

Hinds County. Relying on the record, the circuit court affirmed the decision of the county

court. On February 11, 2016, the circuit court entered an order denying Figures’s motion for

rehearing and granting a temporary stay pending further appeal. Figures now appeals the

circuit court’s decision. Based on our review of the record, we affirm.

                               STANDARD OF REVIEW

¶4.    “The standard by which an appellate court reviews factual determinations made by a

trial judge sitting without a jury is the substantial-evidence standard.” Norris v. Sw. Miss.

Reg’l Med. Ctr., 105 So. 3d 410, 414 (¶14) (Miss. Ct. App. 2012) (citation omitted). Under


                                              2
this standard, a trial judge’s “findings will not be reversed on appeal where they are

supported by substantial, credible, and reasonable evidence.” Id. (quotation marks omitted).

¶5.    “The appellate court is limited to an abuse-of-discretion standard when reviewing an

alleged sequestration violation.” White v. State, 127 So. 3d 170, 174 (¶10) (Miss. 2013).

¶6.    Additionally, “[o]ur well-settled standard of review for the admission or suppression

of evidence is abuse of discretion.” Mitchell v. Barnes, 96 So. 3d 771, 776 (¶14) (Miss. Ct.

App. 2012) (citation omitted). The Mississippi Supreme Court has said that the decision of

the trial judge will stand unless we conclude that the discretion was arbitrary and clearly

erroneous, amounting to an abuse of discretion. Id. (citation and quotation marks omitted).

                                        DISCUSSION

       I.     Whether the trial court erred in placing the burden of proof on
              Figures.

¶7.    Figures contends the trial court erred in shifting the burden of proof to her. We agree.

However, we find the error to be harmless. This error does not require reversal, because no

dispute exists regarding the facts. “We have not always found that a misperception regarding

the burden of proof requires reversal.” Sheppard v. Miss. State Highway Patrol, 693 So. 2d

1326, 1329 (¶4) (Miss. 1997) (citation omitted). Where, as here, the facts are clear and

undisputable, we will not reverse the judgment based upon a misallocation of the burden.

Id. (citing Miss. Emp’t Sec. Comm’n v. Gaines, 580 So. 2d 1230 (Miss. 1991) (finding a

misallocation of the burden of proof is not grounds for reversal and remand where there is

no significant dispute and the facts dictate a single result)).

                                               3
¶8.    Figures is correct in her assertion that the burden of proof should not have shifted;

however, JHA proved its case by providing documentation and testimony that Figures

violated her lease and was properly evicted. Moreover, Figures did not submit any

documentation or witnesses to support her claim that she did not threaten the other tenants.

       II.    Whether the trial court erred in permitting Theotis Davis to testify.

¶9.    Figures argues the trial court erred in permitting testimony from Theotis Davis,

because his testimony violated the “rule of sequestration” found in Mississippi Rule of

Evidence 615. We disagree.

¶10.   “Failure to comply with a sequestration order does not automatically render the

witness’s testimony inadmissable.” Clark v. State, 127 So. 3d 292, 297 (¶14) (Miss. Ct. App.

2013) (citing Harris v. State, 937 So. 2d 474, 479 (¶16) (Miss. Ct. App. 2006)). “Instead,

appropriate remedies for a sequestration violation include prospectively excluding the

witness where prejudice will otherwise ensue; striking the testimony where connivance gave

rise to the testimony; or striking the testimony where the prejudice arose.” Id. (quotation

marks omitted). “Exclusion of the testimony is a ‘serious sanction,’ and appropriate only

where probable prejudice would result to the other party.” Clark, 127 So. 3d at 297 (¶14)

(citation omitted).

¶11.   We find the trial court did not abuse its discretion by allowing the testimony of

Theotis Davis. Davis works for the JHA in the Public Housing Department. He is the

property manager for Golden Key Apartments. He testified two tenants made him aware of


                                             4
the threats made by Figures. He drafted the note regarding the threat in the case file for the

due-process hearing. He also drafted the eviction notice on behalf of JHA, because he found

Figures’s behavior to be a major violation of her lease agreement. This violation was noted

as a violation regarding “engaging in criminal activity and disrupting the enjoyment of other

residents.” This Court finds the testimony of Davis did not prejudice Figures in any way,

despite violating the sequestration rule. Figures’s assertion that Davis’s testimony was

prejudicial is incorrect. We find Davis testified to information already presented in the

eviction notice and initial note regarding the threat Figures made to the two residents at

Golden Key Apartments. Further, there is no evidence to support that Davis’s testimony

would have changed just because he was in the courtroom during the testimony of other

witnesses. Accordingly, we find no abuse of the trial court’s discretion in allowing Davis’s

testimony.

       III.   Whether the trial judge wrongfully assumed an adversarial role in
              questioning a witness.

¶12.   Figures argues the trial judge abused his authority, because he questioned Thelma

Vance regarding her mental state after Figures threatened her. Vance is one of the tenants

at the Golden Key Apartments. Figures suggests the trial judge assumed an adversarial

position against her. We disagree. This Court has ruled that “[t]he chancery court was

within its right to interrogate witnesses, whether called by itself or by a party.” SKL Inv. Inc.

v. Hardin, 170 So. 3d 588, 592 (¶17) (Miss. Ct. App. 2014) (citation and quotation marks

omitted); see also M.R.E. 614(b). “However, it is grounds for reversal if the trial judge

                                               5
abuses the authority to call or question a witness by abandoning his impartial position as a

judge and assuming an adversarial role.” Knights’ Piping Inc. v. Knight, 123 So. 3d 451, 456

(¶14) (Miss. Ct. App. 2012) (citation and quotation marks omitted).

¶13.   We find the trial judge was within his right to ask Vance a question regarding her

mental state. Trial counsel elicited testimony from Vance regarding her state of mind after

Figures made the threat. Trial counsel asked Vance if she felt unsafe at Golden Key

Apartments since Figures still lived there. Vance responded she felt unsafe, but would feel

safer if Figures did not live there anymore. Immediately after Vance’s response, the trial

judge asked if Vance believed Figures was serious. His line of questioning appears to have

been impartial and for clarification regarding her answer. Therefore, we find the trial judge

did not abuse his discretion by briefly and impartially examining Vance regarding her state

of mind. Further, we find no error in the circuit court relying on the record to support the

county court’s ruling.

¶14. THE JUDGMENT OF THE CIRCUIT COURT OF HINDS COUNTY, FIRST
JUDICIAL DISTRICT, IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO THE APPELLANT.

     LEE, C.J., IRVING AND GRIFFIS, P.JJ., ISHEE, CARLTON, FAIR AND
GREENLEE, JJ., CONCUR. BARNES AND WILSON, JJ., CONCUR IN PART AND
IN THE RESULT WITHOUT SEPARATE WRITTEN OPINION.




                                             6